Rejoinder-Election/Restrictions
Claims 1-5 and 11-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP §821.04(B), claims 14-16 are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Claim 6-10 were species previously withdrawn from consideration as a result of a restriction requirement. As claims 6-10 have all the limitations of the allowable base claim 1 and father limits base claim 1 the election of species requirement as it relates to claims 6-10 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been cancelled or rejoined, the restriction requirement as set forth in the Office action mailed on October 5, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Fujisawa (US 20140240660) and Raja (US 20080085922), as a whole, fail to make obvious a medical device comprising a substrate with a hydrophilic polymer layer formed on the substrate wherein the hydrophilic polymer has an acidic group and the hydrophilic polymer layer has a thickness of 1 nm or more and less than 100 nm substrate and provides a liquid film retention time at 40 minutes after ultrasonic cleaning in a phosphate buffer solution is 15 seconds or more, wherein a number ratio of basic group/acidic group of the hydrophilic polymer layer is 0.05 or less. Fujisawa teaches that the polymer layer formed on the surface of a substrate contains both an acidic polymer and a basic polymer, whereas the ratio of basic group/acidic group of the hydrophilic polymer layer, as instantly claimed, is the ratio of basic group/acidic group that is provided by a hydrophilic polymer layer. Further, one of . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THURMAN WHEELER/Examiner, Art Unit 1619                                                                                                                                                                                                        
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626